Title: August 13. or 14th. 1771.
From: Adams, John
To: 


       Spent the Evening at Cordis’s, the British Coffee house.—In the front Room, towards the long Wharfe, where the Merchants Clubb has met this twenty Years. It seems there is a Schism in that Church— a Rent in that Garment—a Mutiny in that Regiment, and a large De­tachment has decamped, and marched over the Way, to Ingersols.
       This Evening The Commissary and Speaker, and Speaker and Commissary, Mr. Cushing was present. The Clerk of the House Mr. Adams, Mr. Otis, Mr. John Pitts, Dr. Warren, Mr. Molineux, Mr. Josa. Quincy, and myself were present.
      